Per Curiam.
Prosecutor seeks a writ of certiorari to review the award of a contract for the removal of garbage over a period of five years, to begin July 1st, next. Application was made a few days ago to the Chief Justice, who denied the writ on the ground (as we are informed) of laches.
We have given due consideration to the grounds of attack urged on the argument before us, and we are unable to discern sufficient merit in any of them to justify us in interfering with the performance of a contract involving the well-being of an entire community, and requiring the utmost *594energy on the part of the contractor in preparing to take over the work at a very early date, especially as an attack, on municipal action of this character should be made with the .utmost promptitude, and, if practicable, at the very outset. Any, irregularity in the reception of the bids, if existent, could have been questioned at any time after April 12th, and, similarly, as to the award of the contract, at any time after April 26th.
Allocatur will he denied.